DETAILED ACTION
Response to Amendment
This Office Action is in response to the Amendment filed 29 April 2021.
Claims 1, 4, 7-8, 11, 14-15 and 18 have been amended.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The indicated allowability of claims 7 and 14 is withdrawn in view of the newly discovered reference(s) to Ricket et al., US Patent 8,977,644 B2.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilde et al., US Patent Application Publication 2012/0089641 A1 (“Wilde”) in view of Ricket et al., US Patent 8,977,644 B2 (“Ricket”).

As per Claims 1, 8 and 15 regarding “accessing a set of search results based on a search query” Wilde in at least the ABSTRACT disclose a search query used to retrieve travel records.
Regarding “assigning the set of search results to a data structure associated with an identifier”, Wilde in at least Figs.4-6 discloses various data structures for searching travel records.  Wilde in at least paragraphs 5 and 38 discloses a “travel record identifier” and “provider identifier” used in search query for locating and accessing travel records.
Regarding “receiving a command to assign a second set of search results to the data structure from a second client device, the command including the identifier 
Regarding “the identifier”, Wilde in at least paragraphs 5 and 38 discloses a “travel record identifier” and “provider identifier” used in search query for locating and accessing travel records.
Regarding “assigning the second set of search results to the data structure” Wilde does not disclose this limitation however; Ricket in at least Column 5, lines 9-67 and Column 6, lines 1-5 discloses the search system 1014 providing the alternative search results 3020a merged with the previous associated search results and a user identifier for the alternative search results.
Regarding “linking the set of search results and the second set of search results to the data structure associated with the identifier”, Wilde in at least paragraph 54 discloses a record identifier 602 of booking record 600 is linked to a customer profile identifier 613. Wilde does not disclose “linking the second set of search results with the first set of search results” however; Ricket in at least Column 5, lines 9-67 and Column 6, lines 1-5 discloses the search system 1014 providing the alternative search results 3020a merged with the previous associated search results and a user identifier for the alternative search results.


Regarding “presenting a link to a presentation of search results that comprise the set of search results and the second set of search results to one or more client devices associated with the correspondence information on the request including the data structure identifier” Wilde does not specifically disclose “client devices” however Wilde in at least Fig.9, Fig.10, Fig.11 and paragraphs 68-80 discloses a user interface for searching for travel records and the results of the search query.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Wilde’s user interface to include client devices as this represents a progression in communication technology. Ricket in at least Column 5, lines 9-67 and Column 6, lines 1-5 discloses the search system 1014 providing the alternative search results 3020a merged with the previous associated search results and a user identifier for the alternative search results.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results Wilde’s searching system and method with the equally well-known elements of Ricket’s collaborative search results with the motivation to provide more relevant search results (Ricket, Column 3, lines 18-20).

As per Claims 2, 9 and 16, which depend respectively from Claim 1, 8 or 15 regarding “wherein the client device is associated with a user profile”, Wilde in at least paragraph 9 discloses a graphical user interface for use by a user.

As per Claims 3, 10 and 17, which depend respectively from Claim 1, 8 or 15 regarding “wherein the accessing the set of search results based on the search query includes: location data and search results based on the location data”, Wilde in at least paragraph 5 discloses a search query for a travel destination location.

As per Claims 4, 11 and 18, which depends respectively from Claim 1, 8 or 17 regarding “wherein one or more client devices include the second client device, and the method further comprises: receiving a selection of the link from the second client device; and displaying the set of search results at the second client device, the presentation of the set of search results including a display of the identifier associated with the data structure”, Wilde does not specifically disclose “client devices” however Wilde in at least Fig.9, Fig.10, Fig.11 and paragraphs 66 and 68-80 discloses a user interface for searching for travel records and the results of the search query.  It would have been obvious, at the time of the invention, to one of ordinary skill to modify Wilde’s user interface to include client devices, which can share search data as this represents a progression in communication technology.

As per Claims 5-6, 12-13 and 19-20, which depend respectively from Claim 1, 8 or 15 regarding “wherein the assigning the set of search results to the data structure includes: an assignment command”, Wilde in at least paragraph 54 discloses a record identifier 602 of booking record 600 is linked to a customer profile identifier 613.

As per Claims 7 and 14, which depend respectively from Claim 1 or 8 regarding “wherein the assigning the set of search results to the data structure associated with the identifier further comprises: receiving an input that defines the identifier of the data structure, the input comprising a text string.  Wilde in at least paragraphs 45, 47 and 54 discloses a character based “record identifier” used to identify search results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863.  The examiner can normally be reached on Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL DANNEMAN/Primary Examiner, Art Unit 3687